United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1921
                                   ___________

Eulah B. Bailey,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
John E. Potter, Postmaster General,    *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                             Submitted: May 15, 2008
                                Filed: June 3, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Eulah Bailey appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination case. We agree that summary judgment was proper
for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.